In a proceeding pursuant to CPLR article 78 to review a determination of respondent Anker, made on June 4, 1973, after a hearing, denying petitioner permanent appointment as a teacher of French, the appeal is from a judgment of the Supreme Court, Kings County, entered June 21, 1974, which denied his application and dismissed the proceeding. Judgment reversed, on the law, without costs, and matter remanded to respondent Anker for further proceedings consistent herewith. Respondent Anker is directed to provide for a review of the recommendations for the discontinuance of petitioner’s services pursuant to the provisions of section 105a of the by-laws of the Board of Education of the City of New York, which review shall be conducted in accordance with the views set forth in Matter of Ambrose v Community School Bd. No. 30 (48 AD2d 654). We have examined all of the other points raised by petitioner on appeal and find them to be without merit (see Matter of Ambrose v Community School Bd. No. 30, supra; Matter of Spellens v Community School Bd. No. 19, 48 AD2d 658; Matter of Brown v Board of Educ. of City of N. Y., 42 AD2d 702). Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.